         Case 2:20-cv-04660-KSM Document 47 Filed 03/05/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HALMAN ALDUBI PROVIDENT AND                             CIVIL ACTION
 PENSION FUNDS LTD.,

        Plaintiff,                                       NO. 20-4660-KSM

        v.

 TEVA PHARMACEUTICALS INDUSTRIES
 LIMITED, et al.,

        Defendants.



                                          ORDER

       AND NOW, this 5th day of March, 2021, upon consideration of movant ERJ – 145

NUA, Inc.’s Notice of Withdrawal of Motion for Appointment as Lead Plaintiff and Approval of

Selection of Counsel (Doc. No. 43), it is ORDERED that ERJ’s notice is ACCEPTED and that

ERJ’s Motion for Appointment as Lead Plaintiff and Approval of Selection of Counsel (Doc. No.

7) is DENIED AS MOOT.

IT IS SO ORDERED.



                                                  /s/ Karen Spencer Marston
                                                  ______________________________
                                                  KAREN SPENCER MARSTON, J.
